TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00266-CV


Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas, the Office
 of the Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney
          General of the State of Texas// Cross-Appellant, Duncan Burch, Inc.

                                                v.

  Appellee, Duncan Burch, Inc.// Cross-Appellees, Glenn Hegar, Comptroller of Public
  Accounts of the State of Texas, the Office of the Comptroller of Public Accounts of the
        State of Texas, and Ken Paxton, Attorney General of the State of Texas



               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY,
      NO. D-1-GN-19-000482, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellee/Cross-Appellant Duncan Burch, Inc. has notified this Court that it has

filed for bankruptcy protection (United States Bankruptcy Court, N.D. Texas, Case No. 19-

41699-elm11). See Tex. R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C.

§ 362; Tex. R. App. P. 8.2. Any party may file a motion to reinstate the appeal if permitted by

federal law or the bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility

to notify the Court as soon as possible if an event occurs that would allow reinstatement. Id.

Failure to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy

proceeding may result in the dismissal of the case for want of prosecution. See id. R. 42.3(b).
Before Chief Justice Rose, Justices Kelly and Smith

Bankruptcy

Filed: May 14, 2019




                                               2